FILED
                            NOT FOR PUBLICATION                              JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-50218
                                                      14-50219
               Plaintiff - Appellee,
                                                 D.C. Nos. 3:14-cr-00012-DMS
 v.                                                        3:09-cr-02325-DMS

EFRAIN ARMENTA-AGUILAR, a.k.a.
Efrain Sanchez-Armenta, Jose Sanchez-            MEMORANDUM*
Armenta,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Efrain Armenta-Aguilar appeals from the district court’s judgments and

challenges the 27-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326, and the 12-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
month-and-one-day consecutive sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Armenta-Aguilar contends the district court procedurally erred in imposing

his illegal reentry sentence by failing to (i) justify the 12-month upward variance,

and (ii) explain its rejection of his mitigating arguments. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. Contrary to Armenta-Aguilar’s contentions, the district

adequately explained the sentence and its rejection of his mitigating arguments.

See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Armenta-Aguilar next contends that the alleged procedural errors rendered

his attempted reentry sentence substantively unreasonable, and that his aggregate

sentence of 39 months and one day is greater than necessary to meet the goals of

sentencing. The district court did not abuse its discretion in imposing Armenta-

Aguilar’s sentences. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentences are substantively reasonable in light of the totality of the circumstances

and applicable 18 U.S.C. § 3553(a) sentencing factors, including Armenta-

Aguilar’s extensive immigration history, failure to be deterred, and breach of the

court’s trust. See Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007).

      AFFIRMED.


                                          2                           14-50218 & 14-50219